Corrected Notice of Allowability
1.	This notice is sent solely to indicate the consideration of the IDS filed 04/02/2021. No changes are made to the allowed claims or to the reasons for allowance. 
Status of Application
2.	Claims 1-5 are pending in the application. Each claim was allowed in the previous office action and remains as such herein.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/02/2021 was filed after the mailing date of the Notice of Allowance on 03/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-5 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed multilayer ceramic electronic components. Specifically, the prior art fails to teach a multilayer ceramic component comprising having an internal electrode layer stacked alternatingly with a dielectric layer, said dielectric layer having a main component of ABO3 meeting each compositional limitation of instant claim 1, having a rare earth component chosen from those of said claim, said dielectric layer further comprising segregation particles that contain said rare earth component, wherein an area ratio of said particles along a stacking direction cross section is 104-961 ppm, and wherein at least 96% of a total area of said segregation particles contact the internal electrode layer. The prior art also does not teach or suggest a multilayer ceramic component comprising having an internal electrode layer stacked alternatingly with a dielectric layer, said dielectric layer having a main component of ABO3 meeting each compositional limitation of instant claim 1, having a rare earth component chosen from those of said claim, said dielectric layer further comprising segregation particles that contain said rare earth component, wherein an area ratio of said particles along a stacking direction cross section is 104-961 ppm, and wherein at least 96% of the number of segregation particles contact the internal electrode layer.
The most relevant prior art reference found is Kai et al (US 9305708). The difference from instant claims is that while Kai et al teaches a multilayer electronic device having the same structure as that of the instant claims, with an internal electrode layer stacked with a dielectric layer, and teaches that said dielectric layer has an ABO3 structure with A and B meeting the compositional limitations of the instant claims and further comprising a rare earth segregation phase, Kai does not teach a ratio of segregation phase in the form of particles in an amount of 104-961 ppm, and it has been shown by way of evidence that the Kai segregation phase is not in the form of particles wherein at least 96% of the area of the particles, or wherein at least 96% of the number of particles, is in contact with said internal electrode. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW16 April 2021